OMB APPROVAL OMB Number: 3235-0287 Expires: February 28, 2011 Estimated average burden hours per response………11 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D Under The Securities Exchange Act of 1934 (Amendment No. 6) infoGROUP Inc. (Name of Issuer) Common Stock, $.0025 Par Value Per Share (Title of Class of Securities) 45670G108 (CUSIP Number) Cardinal Capital Management, LLC One Greenwich Office Park 3rd Floor North Greenwich, Connecticut 06831 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 7, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.240.13D-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [_]. CUSIP No. 45670G108 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Cardinal Capital Management, LLC – 06 1422705 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [_] (b) [_] 3. SEC USE ONLY WC, AF 4. SOURCE OF FUNDS 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [_] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER [_] AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.0% TYPE OF REPORTING PERSON IA CUSIP No. 45670G108 1. NAME OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Cardinal Value Equity Partners, LP – 06 1425087 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [_] (b) [_] 3. SEC USE ONLY WC 4. SOURCE OF FUNDS 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [_] 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 0 8. SHARED VOTING POWER 9. SOLE DISPOSITIVE POWER 0 SHARED DISPOSITIVE POWER [_] AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.1% TYPE OF REPORTING PERSON PN CUSIP No. 45670G108 Item 1. Security and Issuer. The name of the issuer is infoGROUP Inc. (the "Issuer"). The address of the Issuer's offices is 577 South 86th Circle, Omaha, Nebraska 68127.This schedule 13D relates to the Issuer's Common Stock, $.0025 Par Value Per Share (the "Shares"). Item 2. Identity and Background. (a)-(c), (f) This Schedule 13D is being filed by Cardinal Capital Management, LLC, a Delaware limited liability company ("Cardinal") and Cardinal Value Equity Partners, LP, a Delaware limited partnership (collectively, the "Reporting Persons").The principal business address of the Reporting Persons is One Greenwich Office Park, 3rd Floor North, Greenwich, Connecticut 06831.The Managing Partner and a Member of Cardinal is Ms. Amy K. Minella.Mr. Eugene Fox and Mr. Robert B. Kirkpatrick are each Managing Directors and Members of Cardinal and Mr. Thomas J. Spelman is the Chief Compliance Officer. (Ms. Minella, Mr. Fox, Mr. Kirkpatrick and Mr. Spelman are collectively referred to herein as the "Members and Executive Officers"). (d) None of the Reporting Persons nor any of Cardinal's Members and Executive Officers has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) None of the Reporting Persons nor any of Cardinal's Members and Executive Officers has, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, Federal or state securities laws or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration. This Schedule 13D contains information regarding Shares that may be deemed to be beneficially owned by Cardinal.Such Shares are held by various investment management clients, including Cardinal Value Equity Partners, L.P., of Cardinal ("Cardinal Clients") in accounts with respect to which Cardinal has investment discretion and in certain instances has obtained sole voting power. As of the date hereof, Cardinal may be deemed to beneficially own 1,168,718 Shares and Cardinal Value Equity Partners, LP may be deemed to beneficially own 41,214 Shares. The funds for the purchase of the Shares by Cardinal Capital Management, LLC came from the funds and/or managed accounts managed by Cardinal Capital Management, LLC. The funds for the purchase of the Shares by Cardinal Value Equity Partners, LP came from its working capital. The total cost for the Shares held by the Cardinal Clients is $7,683,362. No borrowed funds were used to purchase the Shares, other than any borrowed funds used for working capital purposes in the ordinary course of business. Item 4. Purpose of Transaction. (a-j) The Shares held by the Reporting Persons were acquired for, and are being held by Cardinal Clients for, investment purposes on the Reporting Persons' behalf. The acquisitions of the Shares were made in the ordinary course of the Reporting Persons' business or investment activities, as the case may be. This Amendment No. 6 to the Schedule 13D is being filed to disclose that the Reporting Persons ceased to be the beneficial owners of more than 5% of the Shares on June 7, 2010. Item 5. Interest in Securities of the Issuer. (a-e) As of the date hereof, Cardinal Capital Management, LLC and Cardinal Value Equity Partners, LP may be deemed to be the beneficial owner of 1,168,718 Shares and 41,214 Shares, respectively, constituting 2.0% and0.1% of the Shares of the Issuer, respectively. Cardinal Capital Management, LLC has the sole power to vote or direct the vote of 772,522 Shares and dispose or direct the disposition of 1,127,504 Shares and the shared power to vote or direct the vote and dispose or direct the disposition of 41,214 Shares to which this filing relates.Cardinal Value Equity Partners, LP has the shared power to vote or direct the vote of and dispose or direct the disposition of 41,214 Shares to which this filing relates. All transactions in the Shares which have been effected by the Reporting Persons during the past 60 days are listed on ExhibitB. The 1,168,718 Shares were acquired for investment purposes. The Reporting Persons may acquire additional Shares, dispose of all or some of these Shares from time to time, in each case in open markets or private transactions, block sales or purchases or otherwise, or may continue to hold the Shares. The Reporting Persons ceased to be the beneficial owners of more than 5% of the Shares on June 7, 2010. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The Reporting Persons do not have any contract, arrangement, understanding or relationship with any person with respect to the Shares. Item 7. Material to be Filed as Exhibits. A Joint Filing Agreement on behalf of the Reporting Persons is filed herewith as Exhibit A. Transactions in the Shares which have been effected by the Reporting Persons during the past 60 days are listed on Exhibit B. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. June 17, 2010 (Date) CARDINAL VALUE EQUITY PARTNERS, LP By: Cardinal Capital Management, LLC General Partner /s/ Amy K. Minella (Signature) Amy K. Minella (Name/Title) CARDINAL CAPITAL MANAGEMENT, LLC /s/ Amy K. Minella (Signature) Amy K. Minella (Name/Title) Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (see 18U.S.C. 1001). Exhibit A JOINT FILING AGREEMENT The undersigned agree that this Amendment No. 6 to Schedule 13D dated June 17, 2010, relating to the Common Stock of infoGROUP Inc. shall be filed on behalf of the undersigned. CARDINAL VALUE EQUITY PARTNERS, LP By: Cardinal Capital Management, LLC General Partner /s/ Amy K. Minella (Signature) Amy K. Minella (Name/Title) CARDINAL CAPITAL MANAGEMENT, LLC /s/ Amy K. Minella (Signature) Amy K. Minella (Name/Title) Exhibit B Schedule of Transactions in Shares in the last 60 days Tran Trade Trade Code Date Quantity Amount Buy 5/4/2010 Sell 5/10/2010 Buy 5/18/2010 Sell 5/18/2010 Sell 5/18/2010 Sell 5/20/2010 Sell 5/21/2010 Sell 5/28/2010 Buy 6/1/2010 Sell 6/4/2010 Sell 6/4/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Tran Trade Trade Code Date Quantity Amount Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/7/2010 Sell 6/8/2010 Sell 6/8/2010 Sell 6/8/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Tran Trade Trade Code Date Quantity Amount Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 80 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 62 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Tran Trade Trade Code Date Quantity Amount Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 20 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Tran Trade Trade Code Date Quantity Amount Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Tran Trade Trade Code Date Quantity Amount Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Tran Trade Trade Code Date Quantity Amount Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/9/2010 Sell 6/10/2010 Sell 6/10/2010 Sell 6/10/2010 Sell 6/10/2010 Sell 6/10/2010 Sell 6/10/2010 Sell 6/11/2010 Sell 6/11/2010 Sell 6/11/2010 Sell 6/11/2010 Sell 6/11/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Tran Trade Trade Code Date Quantity Amount Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/14/2010 Sell 6/15/2010 Sell 6/16/2010 Sell 6/16/2010 Sell 6/16/2010 Sell 6/16/2010 Sell 6/16/2010 Sell 6/16/2010 Sell 6/16/2010 Sell 6/16/2010 Sell 6/16/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Tran Trade Trade Code Date Quantity Amount Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 80 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 74 Sell 6/17/2010 33 Tran Trade Trade Code Date Quantity Amount Sell 6/17/2010 Sell 6/17/2010 40 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 60 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 48 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 60 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 Sell 6/17/2010 SK 01
